COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 PATRICK MARTINEZ,                                            No. 08-14-00242-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             171st District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                            (TC# 20130D04142)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until August 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 8, 2015.

       IT IS SO ORDERED this 8th day of July, 2015.

                                            PER CURIAM
Before McClure, CJ, Rodriguez and Hughes, JJ.